DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7-8, 12-13, 16, 17, 18 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Liang et al (US Publication No. 2018/0277662).

    PNG
    media_image1.png
    438
    670
    media_image1.png
    Greyscale

	Regarding claims 1 and 13, Liang discloses a method and  a structure for a field-effect transistor, the structure comprising: a semiconductor fin ¶0014; a first gate structure Fig 1J, 140a that extends over the semiconductor fin, the first gate structure Fig 1J, 140a including a first sidewall and a second sidewall opposite the first sidewall Fig 1J; a second gate structure Fig 1J, 140c that extends over the semiconductor fin, the second gate structure Fig 1J, 140c including a sidewall adjacent to the first sidewall of the first gate structure Fig 1J; a first L-shaped spacer Fig 1J, 110a including a first section on the first sidewall of the first gate structure and a second section extending laterally from the first section Fig 1J, the first section and the second section of the first L-shaped spacer having a uniform thickness Fig 1J; a second L-shaped spacer Fig 1J, 110c including a first section on the sidewall of the second gate structure and a second section extending laterally over the first section Fig 1J, the first section and the second section of the second L-shaped spacer having a uniform thickness Fig 1J; a first source/drain region Fig 1J, 124b including a first epitaxial semiconductor layer positioned between the second section of the first L-shaped spacer and the second section of the second L-shaped spacer ¶0035; and a second source/drain region Fig 1J, 124a including a second epitaxial semiconductor layer positioned adjacent to the second sidewall of the first gate structure Fig 1J, wherein the first epitaxial semiconductor layer has a first width Fig 1J, W2, and the first sidewall of the first gate structure and the sidewall of the second gate structure are separated by a distance that is greater than the first width of the first epitaxial semiconductor layer Fig 1J.
	Regarding claims 5 and 16, Liang discloses wherein the first epitaxial semiconductor layer is positioned in a first cavity in the semiconductor fin Fig 1C-1D.
	Regarding claims 7 and 17, Liang discloses further comprising: a third gate structure Fig 1J, 140b that extends over the semiconductor fin, the third gate structure positioned adjacent to the second sidewall of the first gate structure, wherein the  Fig 1J.
Regarding claims 8 and 18, Liang discloses wherein the third gate structure Fig 1J, 140b has a sidewall, the second sidewall of the first gate structure Fig 1J, 140a and the sidewall of the second gate structure Fig 1J, 140c are separated by a first spacing, the second sidewall of the first gate structure and the sidewall of the third gate structure are separated by a second spacing, and the first spacing is greater than the second spacing Fig 1J.
	Regarding claim 12, Liang discloses wherein the first source/drain region is a drain of the field-effect transistor, and the second source/drain region is a source of the field-effect transistor ¶0014.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 11, 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al (US Publication No. 2018/0277662) in view of Ho et al (US Publication No. 2017/0288031).
Regarding claims 6 and 20, Liang discloses wherein the second epitaxial semiconductor layer is positioned in a second cavity in the fin, the second epitaxial Fig 1C-1D. Liang discloses all the limitations but silent on the width of the first and second epitaxial semiconductor. Whereas Ho discloses the first width of the first epitaxial semiconductor layer is substantially equal to the second width of the second epitaxial semiconductor layer Fig 7 ¶0021. Liang and Ho are analogous art because they are directed to semiconductor devices having epitaxial source and drain regions and one of ordinary skill in the art would have had a reasonable expectation of success to modify Liang because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the width of the source region and incorporate the teachings of Ho as a matter of design choice and the type of device and since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1995).
	Regarding claim 11, Liang discloses a structure for a field-effect transistor, the structure comprising: a semiconductor body ¶0014; a first gate structure Fig 1J, 140a that extends over the semiconductor body, the first gate structure Fig 1J, 140a including a first sidewall and a second sidewall opposite the first sidewall Fig 1J; a second gate structure Fig 1J, 140c that extends over the semiconductor body, the second gate structure Fig 1J, 140c including a sidewall adjacent to the first sidewall of the first gate structure Fig 1J, 140a; a first source/drain region Fig 1J, 124b including a first epitaxial semiconductor layer positioned between the first sidewall of the first gate structure and the sidewall of the second gate structure Fig 1J; and a second source/drain region Fig 1J, 124a including a second epitaxial semiconductor layer positioned adjacent to the Fig 1J, wherein the first epitaxial semiconductor layer has a first width, the first sidewall of the first gate structure and the sidewall of the second gate structure are separated by a distance that is greater than the first width of the first epitaxial semiconductor layer Fig 1J. Liang discloses all the limitations but silent on the width of the first and second epitaxial semiconductor. Whereas Ho discloses the first width of the first epitaxial semiconductor layer is substantially equal to the second width of the second epitaxial semiconductor layer Fig 7 ¶0021. Liang and Ho are analogous art because they are directed to semiconductor devices having epitaxial source and drain regions and one of ordinary skill in the art would have had a reasonable expectation of success to modify Liang because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the width of the source region and incorporate the teachings of Ho as a matter of design choice and the type of device and since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1995).
Regarding claim 21, Liang discloses wherein the semiconductor body is a semiconductor fin, and further comprising: a first L-shaped spacer including a first section on the semiconductor fin; and a second L-shaped spacer including a first section on the semiconductor fin, wherein the first epitaxial semiconductor layer is positioned between the first section of the first L-shaped spacer and the first section of the second L-shaped spacer Fig 1J. 

Regarding claim 22, Liang discloses wherein the first L-shaped spacer includes a second section on the first sidewall of the first gate structure, the first section of the first L-shaped spacer extends laterally from the second section of the first L-shaped spacer, the second L-shaped spacer includes a second section on the sidewall of the second gate structure, and the first section of the second L-shaped spacer extends laterally from the second section of the first L-shaped spacer Fig 1J.
Regarding claim 23, Liang discloses wherein the first epitaxial semiconductor layer is positioned in a first cavity in the semiconductor fin Fig 1C-1D.
Regarding claim 24, Liang discloses wherein the second epitaxial semiconductor layer is positioned in a second cavity in the fin Fig 1C-1D.
Regarding claim 25, Liang discloses wherein the first source/drain region is a drain of the field- effect transistor, and the second source/drain region is a source of the field-effect transistor ¶0014.

Claims 9-10, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al (US Publication No. 2018/0277662).
Regarding claims 9 and 19, Liang discloses wherein the first spacing is equal to an integer multiple of the second spacing ¶0055-0056 Fig 1J. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the spacing since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).

Regarding claim 10, Liang discloses the first spacing is equal to two times the second spacing. ¶0055-0056 Fig 1J. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the spacing since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).


Response to Arguments
Applicant’s arguments with respect to claims 1, 5-13, and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly added limitations to the claim prompted the examiner to introduce new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891.  The examiner can normally be reached on Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811